DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed July 12, 2021, claims 1-16 are pending.
In view of the amendment and argument filed July 12, 2021, the rejection of claims 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Karjala et al. (US 2009/0105407 A1) has been withdrawn. Further, the rejection of claims 4-11 under 35 U.S.C. 103 as being unpatentable over Karjala et al. (US 2009/0105407 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,647,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both the invention of claims 1 -16 of instant application and the invention of .
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,214,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both the invention of claims 1 -16 of instant application and the invention of claims 1 -20 of U.S. Patent No. 10,214,600 relate to the substantially identical adhesive compositions with significantly overlapping features. In view of the substantially identical compositions disclosed and as claimed, the examiner also has a reasonable basis to believe that the claimed Tg properties are also inherently possessed by the composition of claims 1-20 of U.S. Patent No. 10,214,600. Motivated by the expectation of success of developing the adhesive of U.S. Patent No. 10,214,600, it would have been obvious to one of ordinary skill to re-arrange the features of claims 1-20 of U.S. Patent No. 10,214,600 to obtain the invention being claimed.
 	Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. Applicants request that these rejections be held in abeyance until the 102/103 rejections have been overcome. Therefore, the ODP rejection are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karjala et al. (US 2009/0105407 A1).

    PNG
    media_image1.png
    325
    818
    media_image1.png
    Greyscale



Regarding the adhesive compositions as claimed (claims 1-3, 12-14), Karjala et al. (abstract; page 1-2, 0010) clearly disclose adhesive compositions comprising propylene copolymers of propylene, ethyene, and an optional C4-C20 alpha-olefins in an amount or ratios as claimed. Further, regarding claims 1, 2, Karjala et al. (page 16,
0135) clearly teach the suitability of additional polymers that are polyolefins. Being an adhesive composition (or adhesive article), the composition also clearly meet the “article” requirement of claims 12-14.

    PNG
    media_image2.png
    218
    447
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    191
    442
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    400
    460
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    461
    452
    media_image5.png
    Greyscale



Regarding the recitation “at least 10 weight percent of ethylene” of claim 1, Karjala et al. (page 27, claims 1, 11) disclose that the adhesive compositions comprises propylene-ethylene copolymer containing greater than 75 mol% (about 82 weight%) of propylene. Therefore, the examiner has a reasonable basis to believe that the rest of the comonomer (about mol25%; about 18 weight%) is ethylene, which meet the requirement of “at least 10 weight % of ethylene” of claim 1 being claimed.

    PNG
    media_image6.png
    166
    457
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    66
    442
    media_image7.png
    Greyscale



Regarding the claimed “polydispersity of about 2 to about 25” of claim 1, Karjala
et al. (abstract; page 20, 0186) clearly disclose propylene-ethylene copolymers having a polydispersity (Mw/Mn) of about 2.2 to 3.3, which significantly overlapping with the polydispersity range as claimed.

    PNG
    media_image8.png
    244
    453
    media_image8.png
    Greyscale



Karjala et al. (page 27, claim 19) also disclose a polydispersity range of about 1.5 to about 6, which also significantly overlapping with the polydispersity range as claimed.

    PNG
    media_image9.png
    228
    466
    media_image9.png
    Greyscale



Regarding the softening point, the glass transition temperature, and polydisperisty requirements of claim 1, Karjala et al. (page 21-22, Table 1 -B) clearly teach the embodiment being claimed.

    PNG
    media_image10.png
    773
    895
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    118
    600
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    669
    590
    media_image12.png
    Greyscale



Regarding the polyolefin component of the adhesive composition requirements of claims 2, 3, Karjala et al. (page 16, 0135) clearly teach the suitability of additional polymers that are polyolefins.

    PNG
    media_image13.png
    470
    462
    media_image13.png
    Greyscale



Regarding the recitation “metallocene-catalyzed” and “chain shuttling catalyzed” features of claim 2, these recited features are process description of the product was prepared, which are known as product-by-process features. Regarding product-by-process features, applicants must recognize that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 12-14, applicants fail to recognize that Karjala et al. (abstract; page 16, 0135) clearly indicate that the disclosed copolymers are suitable for the fabrication or formulation of into adhesive compositions (or adhesive article), which clearly meet the “article” requirement of claims 12-14.

Response to Arguments
 10.	Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims are allowable because Karjala et al. do not disclose the features of the amended claim 1 relating to softening point range and needle penetration range. However, the examiner disagrees because Karjala et al. (page 21-22, Table 1 –B, #15, #37, #38) clearly disclose polymer samples comprising weight percent of C2 comonomer (11.9, 10.7, 10.9 wt%), softening points (97, 91, 93 oC), glass transition temperatures (-30, -29, -28 oC), and needle penetration (21, 13, 13 dmm) properties within the properties ranges being claimed.

    PNG
    media_image14.png
    150
    948
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    21
    917
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    41
    901
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    86
    906
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    20
    865
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    41
    870
    media_image19.png
    Greyscale



Allowable Subject Matter
11.	Claims 4-11, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the ODP rejections are overcome.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.	Primary Examiner
July 14, 2021